Citation Nr: 1646171	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISUES

1.  Entitlement to service connection for hypertension to include as due to herbicide exposure 

2.  Entitlement to an initial rating in excess of 50 percent prior to April 8, 2016 and in excess of 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran and M. G.


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1968 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is retained by the RO in Fargo, North Dakota.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A transcript of that hearing is of record.

In a December 2015 decision, the Board denied entitlement to service connection for hypertension and directed the RO to adjudicate the matter of entitlement to an initial rating in excess of 30 percent for PTSD.  With regard to the issue of hypertension, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued an order granting a July 2016 Joint Motion for Remand (JMR).  The appeal has been returned to the Board for action consistent with the July 2016 JMR and Court Order.  Additionally, the issue of increased initial rating has been returned to the Board.

For clarification purposes, the Board notes that while on remand the Veteran's initial rating was increased from 30 to 50 percent disabling effective April 22, 2008.  See January 2016 rating decision.  Thereafter, in a June 2016 rating decision his rating was increased from 50 to 70 percent disabling effective April 8, 2016.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Board will consider the appeal for a higher initial rating for PTSD to remain pending.  The aforementioned increases are reflected in the title page of this decision.  

Finally, the Court held that a claim for TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran maintains that he is incapable of substantially gainful employment as a result of his service connected PTSD.  Accordingly, the issue of TDIU has been raised by the record and it is therefore listed on the title page of this decision.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The July 2016 JMR directed the Board to reexamine the evidence of record, seek any other evidence the Board felt necessary, and issue a timely well supported decision.  The JMR did not specifically call for a VA examination opinion.  Nevertheless, the Veteran has yet to be afforded an examination opinion regarding the relationship, if any, between his diagnosed hypertension and herbicide exposure.  Upon reconsideration of the record, the Board finds that a VA examination is warranted under McLendon v. Nicholson.  20 Vet. App. 79, 81 (2006).
In determining whether an examination or medical opinion is needed the law requires: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon, 20 Vet. App. 79, 81-84 (2006); see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4). 

In pertinent part, the Board's 2015 decision previously conceded that the Veteran is diagnosed with hypertension and presumed to have been exposed to herbicides during his time in Vietnam.  As such, the first and second elements of McLendon are met.  Further, the Veteran has submitted medical treatise noting "limited or suggestive evidence of association between hypertension and herbicide exposure." See Veteran's October 2016 Correspondence.  This treatise is currently insufficient to be the basis for a grant of service connection.  Specifically, it is not accompanied by a concurring or supportive opinion of a medical professional addressing the specifics of the Veteran's individual case.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11  Vet. App. 314, 316-17   (1998).  Nevertheless, this document, plus his competent reports, creates an indication that his hypertension condition might be related to service.  Therefore, the third element is met.  Lastly, the record contains insufficient medical evidence regarding the true nature of his condition; as such the fourth element is met.  Thus, the Board finds it is appropriate to obtain a VA examination prior to the final adjudication of this service connection claim.

As to the Veteran's PTSD claim, further development is required.  In December 2015, the AOJ was directed to issue a Statement of the Case and to allow for the appeal to be properly perfected to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since this date, the RO has issued additional rating decisions increasing the Veteran's disability percentage.  See January and June 2016 rating decisions.  The RO has never issued the required Statement of the Case, therefore this matter is not yet ripe for appellate consideration.  Correspondingly, on remand the RO must issue the appropriate notice to the Veteran regarding the claim of entitlement to TDIU which has been raised by the record.  Thereafter, the claim must be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran an SOC with regard to his claim of entitlement to an initial rating in excess of 50 prior to April 8, 2016, and in excess of 70 percent thereafter, for PTSD.  The issue of entitlement to a TDIU must be addressed as well.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  The issue should not be sent to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance of a Statement of the Case.

2. The RO should obtain an opinion from the appropriate medical professional as to whether the Veteran's hypertension is related to his exposure to Agent Orange in service.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  

Specifically, the examiner should provide the following information:

a. Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.  


b. The examiner is asked to consider the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).  See Veteran's October 2016 Correspondence.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3. After the requested development has been completed, readjudicate the increased rating issue(s) on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






